Citation Nr: 1641560	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  05-13 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating for bilateral hearing loss in excess of 50 percent on an extraschedular basis under 38 C.F.R. § 3.321(b).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from July 1945 to January 1947.

This matter comes before the Board on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied a rating in excess of 40 percent for the Veteran's service-connected bilateral hearing loss.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2010.  A copy of the transcript is of record.  

In November 2010, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.  In February 2012 and February 2014, the Board remanded the claim for compliance with the prior remand instructions.  The case returned to the Board in October 2014, at which time the Board granted an increased 50 percent rating for the Veteran's bilateral hearing loss, but denied a higher rating, including on an extraschedular basis.  

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court), and in a November 2015 memorandum decision, the Court vacated the October 2014 Board decision to the extent that it denied entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) for bilateral hearing loss, and remanded the appeal back to the Board for readjudication consistent with the Court's decision.  The Court indicated that the Veteran did not challenge the Board's denial of a schedular rating in excess of 50 percent.  Thus, the appeal as to the issue of a schedular rating in excess of 50 percent for bilateral hearing loss was abandoned, and the issue is not currently before the Board.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal. However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran has asserted that he is unable to work as the result of his service-connected bilateral hearing loss.  See August 2015 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) (asserting unemployment since December 1997 due to service-connected disabilities); May 2016 Report of R.B., M.S., C.R.C. (opining that the Veteran is unemployable due primarily to his service-connected bilateral hearing loss).  See also 38 C.F.R. § 4.16.  Accordingly, the Board finds that the issue of entitlement to a TDIU has been raised.  Therefore, the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim.  Rice, 22 Vet. App. at 453-54.

Finally, the Board notes that, in July 2016, the Veteran's representative submitted additional evidence, including an employability evaluation performed by a private vocational rehabilitation specialist, which was not before the agency of original jurisdiction (AOJ) when it last adjudicated the claim.  However, in an accompanying statement, the Veteran's representative waived his right to initial review of this evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2016) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  Moreover, this evidence pertains directly to the Veteran's claim for a TDIU, which is being granted in full.  Accordingly, the Veteran is not prejudiced by the Board's consideration of this evidence in the first instance.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.



FINDINGS OF FACT

1.  The Veteran's hearing loss disability is reasonably described by the schedular criteria for rating hearing loss, and the collective impact of his service-connected disabilities is adequately captured by the schedular TDIU herein assigned.

2.  Throughout the pendency of the appeal, the manifestations of the Veteran's service-connected bilateral hearing loss and tinnitus, which share a common etiology, have been sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for referral for extraschedular consideration of the claim for a higher rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 501, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86 Diagnostic Code 6100 (2016).

2. The criteria for entitlement to TDIU have been met throughout the entire appellate period.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2014).


Initially, the Board notes that, in this decision, entitlement to a TDIU is being granted for the entire appellate period.  This award thus represents a complete grant of the benefits sought on appeal as concerning this claim.  Therefore, any deficiency in VA's compliance with the duty to notify and assist is nonprejudicial and any further discussion of VA's duties as concerning this claim is not necessary.  38 C.F.R. § 20.1102 (2016).

As concerning his claim of entitlement to an increased rating for bilateral hearing loss, a June 2007 letter provided all required notice, followed by adequate time for the Veteran to submit information and evidence before initial adjudication of this claim in August 2007.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (holding that, in a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned).  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

With regard to the Veteran's September 2010 Board hearing, the undersigned Veterans Law Judge (VLJ) did not specifically explain that referral for an extraschedular rating is warranted when the record reflects an "exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App 488 (2010); Leavey v. McDonald, 2014 WL 6065599 (Vet. App.); Cf. Anderson v. Shinseki, 22 Vet. App. 423, 429 (2009) (extraschedular rating consideration is a component of the determination regarding the appropriate disability rating).  However, the Board finds that any error in this regard was nonprejudicial to the Veteran.  


First, the VLJ elicited testimony from the Veteran and his wife concerning the clinical manifestations and functional effects of his bilateral hearing loss, including current treatment and symptoms, effects on daily activities, and occupational functioning.  Thus, pertinent information regarding an extraschedular rating was solicited.  Second, the Veteran made statements and submitted additional evidence in the form of lay statements and medical and occupational expert opinions regarding the functional effects of his disability.  These statements and submissions that reflect actual knowledge on his part of the need for such evidence.  Third, the record does not reflect any failure of the VLJ to suggest overlooked evidence.  By the time of the hearing, the record already contained VA and private audiological evaluation and VA treatment records documenting the severity of his hearing loss.  Other evidence also addressed the functional effects of the Veteran's hearing loss, including lay statements from his wife and medical and occupational expert opinions.  Further, the Veteran and his wife testified at the hearing regarding the functional effects of his hearing loss.  On this record, the hearing discussion did not reveal any additional evidence that might be available that had not been submitted.  Fourth and finally, the case was remanded in November 2010, February 2012, and February 2014 to conduct further evidentiary development, including obtaining additional private and VA treatment records and affording the Veteran additional VA audiological examinations to determine the nature and level of severity of his bilateral hearing loss, as well as its effect on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (Secretary is required to ensure that VA medical examiners obtain evidence about the functional effects of hearing loss specifically).  Accordingly, the evidence necessary to fully and properly adjudicate the claim was obtained and there is no indication that the Veteran had any additional, material information to submit.  The purpose of § 3.103(c)(2) was thus fulfilled. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records, private treatment records and evaluations, and reports of VA examinations conducted in August 2007, July 2011, and July 2014.  Also of record and considered in connection with the appeal are the assertions of the Veteran and his wife, including the September 2010 Board hearing testimony, as well as statements and argument submitted on his behalf by his representative.  The Board also notes that the Veteran most recently received a VA audiological evaluation in July 2014 and there is no indication in the record or assertion by the Veteran or his representative that his hearing has worsened since that examination.  Consequently, the Board finds that the examination is sufficiently contemporaneous for rating purposes.  38 C.F.R. §§ 3.326, 3.327.

Finally, the Court found in its November 2015 decision that the issue on appeal is limited to the question of whether referral for extraschedular consideration is warranted.  That memorandum decision did not identify any deficiencies regarding VA's duties to notify and assist.  There is additionally no indication that there was failure to substantially comply with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Moreover, there is no argument or indication that the record is not adequately developed to determine whether the Veteran's hearing loss disability is exceptional or unusual in relation to the schedular criteria.  Rather, the difficulties associated with his hearing loss are amply documented by the evidence of record, as discussed.  There is thus no reasonable possibility that further assistance would support referral for extraschedular consideration.  See 38 C.F.R. § 3.159 (d).  Accordingly, the Board will proceed with appellate review.

II.  Extraschedular Rating for Bilateral Hearing Loss

As noted in the introduction above, in October 2014 the Board denied entitlement to a schedular disability rating for bilateral hearing loss in excess of 50 percent.  The Veteran made no arguments related to the schedular increased rating claim, and the Court therefore indicated that any appeal of that matter had been abandoned.  See November 2015 Memorandum Decision.  However, pursuant to the Court's November 2014 Memorandum decision, the Board must reconsider whether referral is warranted for extraschedular consideration of the claim for increase.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Here, a comparison of the manifestations of the Veteran's service-connected bilateral hearing loss with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  There is no indication that the symptoms and clinical findings pertaining to his bilateral hearing loss are otherwise exceptional or unusual for this type of disability or that there are symptoms attributable to his service-connected bilateral hearing loss that are left uncompensated or unaccounted for by the assignment of a schedular rating.  

Specifically, evidence dated during the relevant appellate period, including the VA examination reports, VA treatment records, private medical evidence, and lay statements and testimony in support of the claim, reflect manifestations of bilateral hearing loss including decreased hearing acuity; difficulty hearing from a distance, in the presence of background noise, and/or in areas with poor acoustics; inability to hear without hearing aids; poor word recognition abilities; difficulty in social situations including inability to follow conversations; difficulty communicating, including with his family members; significant impairment of occupational functioning; intermittent inability to hear his own voice; and significant impairment of daily activities, including his ability to watch television and talk on the phone.  See, e.g.,. VA Audiograms dated in June 2006, August 2007, January 2008, December 2008, June 2009, March 2011, July 2011, and July 2014 (reflecting the Veteran's decreased hearing acuity and impaired speech recognition); August 2007 VA QTC Audiology Evaluation Report (reflecting the Veteran's reported symptoms including "difficulty hearing at a distance in groups even with hearing aids" and noting that the Veteran "subjectively cannot hear without hearing aids and objectively test data supports significant loss of hearing ability"); January 2008 VA Audiology Consultation Report (reflecting "poor" word recognition scores and noting that the Veteran was counseled regarding "realistic expectations for hearing aid given poor word recognition abilities"); December 2008 VA Audiology Consultation Report (reflecting the Veteran's reports of difficulty hearing even with amplification, and again reflecting counseling regarding "realistic" expectations); June 2009 VA Audiology Consultation Report (noting the Veteran's report that, even with his hearing aids, he still "misses parts of conversation"); September 2010 Board Hearing Transcript (reflecting the report from the Veteran's wife that he has difficulty communicating due to his hearing loss, including difficulty talking to his grandchildren on the telephone, and reporting that he is unable to participate in social activities because he cannot engage in conversation); March 2011Audiology Clinic Note (reflecting that the Veteran's daughter reported "that her father has a great deal of difficulty hearing in background noise" and noting that the Veteran was "likely not a candidate for cochlear implantation"); July 2011 VA Audiological Compensation and Pension Examination Report (reflecting the Veteran's reports of difficulty communicating due to his hearing loss, and finding that, "[d]ue to [the] nature and severity of [the V]eteran's hearing loss, [he] requires hearing aids and assistive devices in order to communicate and would most likely encounter difficulty in challenging listening environments such as areas with poor acoustics and noisy situations"); February 2013 Audiology Addendum Note (reflecting the Veteran's "complaint of not being able to hear his own voice without his hearing aids on"); March 2013 VA Audiology Note (noting the Veteran's report that he "suddenly cannot hear his own voice . . . in his left ear the way he typically can with/without the hearing aids" and attributing this condition to wax buildup); July 2014 VA Hearing Loss and Tinnitus Disability Benefits Questionnaire (finding that the Veteran's bilateral hearing loss "impact[s] ordinary conditions of daily life, including [his] ability to work" in that he "just can't make out what people are saying").  

In this regard, as noted in Thun, the ratings provided under the VA Schedule for Rating Disabilities are averages, and while they may not completely account for each individual veteran's circumstances, are nevertheless adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  In other words, the rating criteria need not specifically mention each and every symptom or manifestation in order to be adequate to compensate for a given disability.  Indeed, as discussed above, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  That is, the rating criteria are designed ultimately not to compensate for a given sign or symptom, but rather for its effects on one's ability to function under the ordinary conditions of daily life, including employment.  And the rating criteria are generally considered adequate to compensate for such disabling effects.  See 38 C.F.R. § 4.1.

Accordingly, the Veteran's symptoms and functional impairment are contemplated by 38 C.F.R. § 4.85 (Evaluation of Hearing Impairment), Diagnostic Code 6100 and 38 C.F.R. § 4.86 (Exceptional Patterns of Hearing Impairment).  The Board notes that DC 6100 and 38 C.F.R. § 4.86 are, like much of the rating schedule, devoid of any reference to symptoms or manifestations.  See 38 C.F.R. §§ 4.85, 4.86 (2016).  Rather, the levels of evaluation under Diagnostic Code 6100 and 38 C.F.R. § 4.86 turn solely on the Veteran's puretone audiometry and speech recognition testing results.  See 38 C.F.R. §§ 4.85, 4.86.  Clearly then, the fact that a given symptom or manifestation is not mentioned under DC 6100 cannot in itself be a basis for extraschedular referral, when it makes no reference to any symptoms or manifestations whatsoever.  Instead, this diagnostic code assumes that a given diagnosis (i.e. bilateral sensorineural hearing loss) has certain manifestations, and that such manifestations of course were the basis for the diagnosis in a given case.  Thus, its criteria is keyed not to specific manifestations but to assumed disabling effects based on such factors as the puretone audiometer readings or the results of speech recognition testing.  This approach is in keeping with the fact that, as explained above, the rating criteria are not meant to compensate for specific signs or symptoms, but rather for the resulting disability in terms of the impact on one's ability to function in daily life and employment.  See 38 C.F.R. § 4.10.  Again, the rating criteria must generally be assumed to be adequate in this regard absent a specific showing to the contrary.  See 38 C.F.R. § 4.1.  As with symptoms and manifestations, the lack of specific examples or reference to how the hearing loss may affect one's ability to function under the ordinary conditions of daily life and employment cannot in itself be a basis for extraschedular referral, when such functional impairment is already built into the schedular evaluations themselves.  See id.  Their adequacy in this larger respect is a policy determination inapposite to the role of the Board or adjudicator. 


Furthermore, although the criteria for hearing loss are strictly based on examination findings that are plugged into tables to determine the level of disability, built into this rating system is the recognition that the disability may impose functional impairment based on the Veteran's ability to understand speech, which is measured in part through speech recognition testing.  See 38 C.F.R. §§ 4.85, 4.86.  Accordingly, the Veteran's complaints of difficulty hearing members of his family, difficulty hearing when there is background noise or at a distance, communication difficulty, difficulty engaging in social or occupational pursuits, difficulty watching television or talking on the phone, and decreased hearing acuity including with regard to word recognition and, intermittently, the sound of his own voice, are contemplated by the rating criteria.  See 38 C.F.R. § 4.85 (a) ("An examination for hearing impairment for VA purposes . . . must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.").  

As explained in the proposed rule for the current version of DC 6100, the criteria of DC 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field."

The rating criteria for hearing loss were again revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  And, as noted above, although the rating criteria applicable to hearing loss are not cast in terms of symptoms or specific functional impairment of hearing, their numerical evaluations are necessarily designed with a view toward compensating functional impairment.  See 64 Fed. Reg. 25209 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).

Thus, the Board finds that functional impairment due to hearing loss that is compounded by distance, background or environmental noise, or a combination of such factors, is a disability picture that is considered in the current schedular rating criteria.  Furthermore, as noted in the Board's assignment of a 50 percent schedular rating for the bilateral hearing loss, the schedular rating was assigned based upon the worst possible objective measure of performance on both audiometric evaluation and puretone threshold testing taken from the eight VA audiometric evaluations performed during the pendency of the appeal.  


To review, the fact that a particular symptom or manifestation may not be mentioned in the rating criteria does not in itself show an exceptional or unusual disability picture.  In this regard, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  Their basis is one's ability to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2016); see also § 4.21 (2016) ("[c]oordination of rating with impairment of function will . . . be expected in all instances").  Viewed in this light, the purpose of the schedular ratings with their corresponding criteria keyed to graded levels of evaluation is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  See 38 C.F.R. §§ 4.1, 4.10, 4.21 (2016).  

By the same token, although specific examples of functional impairment in the context of work and daily activities may not be mentioned in the criteria, the criteria are necessarily designed with a view toward compensating for such impairment.  As stated in 38 C.F.R. § 4.10, the basis of disability evaluations is the ability of the body as a whole, or of the psych, or of a system or organ of the body, to function under the ordinary conditions of daily life including employment.  Thus, it must be assumed that the actual impairment caused by the disability under ordinary conditions of life and work is already built into the rating criteria by design, in light of § 4.10.  It also bears re-emphasizing that the schedular ratings are averages and need not completely account for each individual veteran's circumstances in order to be adequate for evaluation purposes.  See Thun, 22 Vet. App. at 114; see also 38 C.F.R. § 4.21 (2016) (providing that in view of the number of atypical instances, it is not expected that all cases will show all the findings specified in the criteria, but that coordination of rating with impairment of function will be expected in all instances).  Thus, the fact that the disability may impose external challenges or circumstances unique to the claimant and not specifically mentioned in the criteria does not alone show that application of the regular schedular standards is impractical.  Cf. VAOPGCPREC 6-96 (August 16, 1996) (holding that the fact that circumstances specific to a claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does in itself provide a basis for extraschedular referral).  

Accordingly, the fact that the Veteran has reported experiencing difficulty communicating in social, occupational, and familial settings, among other situational difficulties, does not establish an exceptional or unusual disability picture even though these challenges or circumstances are not specifically mentioned in the schedular criteria.  Rather, as noted, the direct clinical findings associated with the bilateral hearing loss, such as the puretone thresholds and the speech discrimination results, determine the rating criteria to be applied, and it must be assumed that the applicable rating criteria adequately compensate for the functional impairment experienced in the context of daily life and employment.  See 38 C.F.R. §§ 4.1, 4.10.  

If the Veteran's manifestations were such that they caused additional disability not contemplated by DC 6100 or 38 C.F.R. § 4.86, then a separate rating may be warranted for the associated disability, or extraschedular referral may be in order.  In this case, the Veteran's bilateral hearing loss has not caused disability beyond or distinct from what is contemplated by DC 6100 or 38 C.F.R. § 4.86, and the Board has already explained why the manifestations of his bilateral hearing loss do not render the application of the schedular criteria impractical, since they are not designed to compensate for each and every sign and symptom, but rather for the resulting overall disability.  As noted above, the resulting disability in terms of daily functional and occupational impairment is itself usually not described in the rating criteria, but is built into the schedular standards.  See 38 C.F.R. §§ 4.1, 4.10.  Thus, there must be affirmative evidence that the disability in question not only does not fit squarely into their framework-which is designed to be broad enough to encapsulate many possible variations of a given disability but by the same token may not always thoroughly describe each individual case (indeed may not describe any individual case given their generality)-but is "so exceptional or unusual" as to render their application impractical.  See Thun, 22 Vet. App. at 114.  And here, the evidence does not show that the manifestations of the Veteran's hearing loss are themselves additional disabilities or that they cause additional impairment in earning capacity beyond what is already compensated by the 10 percent rating assigned under DC 6100.  

Furthermore, with respect to occupational impairment, the fact that a disability interferes with employment "cannot constitute an 'exceptional or unusual' circumstance rendering application of the rating schedule impractical."  VAOPGCPREC 6-96.  In this regard, the rating schedule itself is based upon the average impairment of earning capacity due to service connected disability, and thus "application of the rating schedule clearly recognizes that the rated disability interferes with employment."  Id.; see also 38 C.F.R. § 4.1; Thun, 22 Vet. App at 118-19 (holding, in pertinent part, that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Thus, a finding that interference with employment can satisfy the first Thun factor would essentially collapse the first two Thun factors into one, and be inconsistent with the fact that interference with employment is already contemplated by the rating schedule, and indeed forms its very basis.

With the above principles in mind, the challenges reported by the Veteran show difficulties consistent with bilateral hearing loss.  They do not show manifestations different from, or more severe than, the levels of disability compensated by the rating criteria such as to render their application impractical.  

In sum, for the reasons explained above, there are no disabling effects of the Veteran's hearing loss not accounted for under the schedular criteria such as to render their application impractical, even if a given sign, symptom, or example of functional impairment or external challenge is not specifically mentioned in the rating criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  

Accordingly, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's bilateral hearing loss for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

When argued by the claimant or reasonably raised by the record, the combined effects of a veteran's service-connected disabilities must also be considered in determining whether extraschedular referral is warranted under § 3.321(b)(1).  Johnson  v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"); Yancy v. McDonald, 27 Vet. App. 484, 493-97 (2016).  In this regard, consideration must be given to the "compounding negative effects that each individual disability may have on the veteran's other disabilities."  Johnson, 762 F.3d at 1366.  When considering whether referral is warranted based on the combined effects of a veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  Yancy, 27 Vet. App. at 495.  "If the schedular evaluations reasonably contemplate the veteran's symptomatology-including any symptoms resulting from the combined effects of multiple service-connected disabilities-then the first Thun step is not satisfied, and referral is not warranted."  Id.  The Court has held that "[a]lthough the Board must consider any combined effects resulting from all of the Veteran service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status[.]"  Id. 

Here, the Veteran has argued that the combined effect of his service-connected disabilities, consisting of bilateral hearing loss and tinnitus, preclude employment, and therefore "present[] such an exceptional or unusual disability relative to such factors as marked interference with employment" so as to warrant referral for extraschedular consideration.  See July 2016 Correspondence from the Veteran's Representative (emphasis in original).  However, as will be discussed in detail below, the Board is granting a schedular TDIU under 38 C.F.R. § 4.16(a) (2016) based on the finding that the Veteran's service-connected disabilities, in combination, have prevented him from obtaining or maintaining substantially gainful employment for the entirety of the appellate period.  Accordingly, given that the Veteran asserts entitlement to an extraschedular evaluation on the basis that the combined effects of his service-connected bilateral hearing loss and tinnitus result in "marked interference with employment," and in light of the grant of a schedular TDIU under 38 C.F.R. § 4.16(a), the Board finds that the total schedular disability rating assigned herein adequately contemplates the collective manifestations of the Veteran's service-connected disabilities and their effect on his employability.  Thus referral for extraschedular consideration of the collective impact of the Veteran's service-connected disabilities is also unwarranted.  See 38 C.F.R. § 3.321(b)(1); Johnson, 762 F.3d at 1366; Yancy, 27 Vet. App. at 493-97.  

In sum, the preponderance of the evidence is against referral for extraschedular consideration of the evaluation of the Veteran's bilateral hearing loss disability.  Consequently, the benefit-of-the-doubt rule does not apply, and referral for extraschedular consideration is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

III.  Total Disability Rating based on Individual Unemployability

Finally, the Veteran maintains that his service-connected disabilities preclude him from obtaining and maintaining gainful employment.  See, e.g., August 2015 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940); July 2016 Correspondence from the Veteran's Representative.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id.  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

Here, during the entirety of the appellate period, the Veteran has been in receipt of a 50 percent rating for bilateral hearing loss and a 10 percent rating for tinnitus.  He thus has a combined rating of 60 percent since May 1, 2007, the date of his claim for an increased rating for his bilateral hearing loss.  See 38 C.F.R. § 3.400(o) (2016) (concerning effective dates for increased ratings).  See also 38 C.F.R. §§ 4.25 (2016) (Combined ratings table).  Moreover, in awarding service connection for the bilateral hearing loss and tinnitus, the RO effectively found that these disabilities arose at the same time and share a common etiology, namely exposure to acoustic trauma during active service.  See June 2004 Rating Decision (granting service connection for bilateral hearing loss and tinnitus and assigning evaluations of 40 percent and 10 percent, respectively, effective from May 18, 1999).  Additionally, the medical evidence of record suggests a relationship between these conditions.  See, e.g., April 2004 VA Audiology Examination (opining that "both the hearing loss and tinnitus are at least as likely as not primarily secondary to the noise exposure in the Army").  Accordingly, these conditions are considered a single disability for TDIU purposes.  See 38 C.F.R. § 4.16(a).  The Veteran thus meets the schedular threshold for TDIU consideration, as his disabilities resulting from a common etiology are rated at 60 percent.  See 38 C.F.R. § 4.16(a).  

However, the question remains whether these service-connected disabilities, in and of themselves, preclude the Veteran from securing or following a substantially gainful occupation.  In this regard, the Board has considered the Veteran's educational and employment background.  The Veteran's August 2015 TDIU application reflects that his career was as a "self-employed attorney."  See August 2015 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  There is no evidence that the Veteran had any other educational or occupational experience since his discharge from active service in 1947.  See May 2016 Report of R.B., M.S., C.R.C. (noting that, from 1947 through 1952, the Veteran attended college and law school, and, thereafter, worked as an attorney from 1952 through approximately 1997, primarily focusing on civil plaintiff cases and tort law).  

The Veteran maintains that he stopped working primarily due to his service-connected auditory pathology, asserting that his hearing loss and tinnitus progressed to the point that he "was unable to communicate with [his] clients and others in the judicial system and work effectively as a self-employed attorney."  See August 2015 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  

Significantly, the Veteran's private vocational expert, R.B., adduced findings in her May 2016 employability evaluation that bolster the Veteran's assertions concerning the circumstances of his unemployment.  See May 2016 Report of R.B., M.S., C.R.C.  In particular, R.B. determined that the Veteran left the workforce because he "could no longer practice law as his ability to interpret and communicate information, thoughts, and ideas, give presentations, debate and plead evidence was all significantly impaired" as a result of his service-connected auditory pathology.  See id. (determining that the functional impairment resulting from his bilateral hearing loss and tinnitus rendered the requisite occupational communication "impossible [for the Veteran] to perform").

Moreover, R.B. determined that the Veteran was unable to reenter the workforce because of the functional limitations imposed by his service-connected auditory pathology.  See id.  Specifically she found that the Veteran "cannot work in a noisy environment because his hearing aids would not allow him to hear important verbal communications when other noise is present."  Further, he "would have significant difficulty working in quiet settings due to his tinnitus," which "would impact his ability to focus and concentrate" and "would make completing work tasks, even in a quiet environment, very difficult."  See id.  

Accordingly, based on her review of the evidence of record, an interview of the Veteran and his spouse, a complete vocational evaluation of the Veteran, and her professional expertise and experience, R.B. opined "that it is more likely than not that [the Veteran] is precluded from securing and following any substantial gainful employment due to his service-connected hearing loss and tinnitus dating back to at least 2006."  

In light of this evidence reflecting that the Veteran left full time employment due to his service-connected auditory pathology, considering the findings of the Veteran's private vocational expert indicating that he has been unable to obtain or maintain substantially gainful employment since at least 2006, and in the absence of any evidence that directly contradicts this conclusion, the Board finds that, resolving all doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been met for the entire appellate period.  See 38 C.F.R. § 4.16.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to a rating for bilateral hearing loss in excess of 50 percent on an extraschedular basis under 38 C.F.R. § 3.321(b) is denied.

Entitlement to TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


